DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/020,404 in response to an original application was filed on 09/14/2020. Claims 1-18 are currently pending and have been considered below. Claims 1, 7 and 13 are independent claims. 
Information Disclosure Statement
	The information disclosure statement (IDS), submitted on 9/14/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities: please replace PDCP with Packet Data Converge Protocol (PDCP). Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the claims are not identical, they are not patentably distinct from each other because claims 1 -11 of the patent and claims 1 - 18 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:
Instant Application No. 17/020,404
Claim 1. A method comprising: routing, by use of a processor, Radio Link Control (RLC) Service Data Units (SDUs) of a radio bearer from the PDCP entity to the Radio Link Control (RLC) entity;
Patent 10,785,670 B2
Claim 1. A method comprising: routing, by use of a processor, Radio Link Control (RLC) Service Data Units (SDUs) of a radio bearer from the PDCP entity to the Radio Link Control (RLC) entity;
generating a RLC header for each of the RLC SDU and generating RLC Protocol Data Units (PDU);
generating a RLC header for each of the RLC SDU and generating RLC Protocol Data Units (PDU); 
storing the generated RLC PDUs for transmission in the RLC entity;
storing the generated RLC PDUs for transmission in the RLC entity; 
receiving a notification from the PDCP entity to discard a first RLC SDU that is 



discarding the first RLC SDU at the RLC entity in response to the RLC SDU not being submitted to a Medium Access Control (MAC) entity;
and reassigning a sequence number for subsequent RLC PDUs pending in the RLC entity for initial transmission after the first RLC SDU at the RLC entity.
reassigning a sequence number for subsequent RLC PDUs pending in the RLC entity for initial transmission after the first RLC SDU at the RLC entity; 

and submitting the first RLC SDU to the MAC entity in response to receiving no notification from the PDCP entity to discard the first RLC SDU.

	Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 1, 7 and 13 of the instant application are encompassed by steps recited in claims 1, 5 and 9 of the patent, respectively.   “A later patent provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sammour et al. (US 2017/0237837 A1) in view of Basu Mallick et al. (US 2018/0139646 A1).

Regarding claims 1, 7 and 13, a method comprising: routing, by use of a processor, Radio Link Control (RLC) Service Data Units (SDUs) of a radio bearer from the PDCP entity to the Radio Link Control (RLC) entity, [Fig. 1, where a RLC entity may segment an RLC SIU into one or multiple RLC PDUs) corresponding to the RLO SDLS (Le. where the RLO entity receives POCP PDUVBLC SDUs from the PDCP entity, (Sammour et al., Paragraphs 8 and 15)],
generating a RLC header for each of the RLC SDU, [Fig. 2; disclosing where each layer adds information, in the form of “a header” to SDU data to generate a PDU, (Sammour et al., Paragraphs 5)], and generating RLC Protocol Data Units (PDU), [where a RLO PDU is a MAC SDU, etc. (2. generation of RLC PDUs and or MAC SDU's, (Sammour et al., Paragraphs 5)], 
storing the generated RLC PDUs for transmission in the RLC entity, [where [O08 1], a time-stamp is created and associated with an RLC SDE upon its reception from upper layers. The time-stamp records or stores the tune of reception from upper layers: (12. RUC SDUS are stored at the RLC entity for the (0079), specified RLC discard timer or DTR, (Sammour et al., Paragraphs 79-81)], 
receiving a notification from the PDCP entity to discard a first RLC SDU that is formed to a RLC PDU and pending for initial transmission in the RLC entity, [Fig. 10, where the PIXCP entity sends a “notification’/ “discard decision’ to the RIC entity: and in step 1040, the RLC entry discards the identified packet, (Sammour et al., Paragraph 95)], 
discarding the first RLC SDU at the RLC entity in response to the RLC SDU or a segment of the RLC SDU not being submitted to a Medium Access Control (MAC) entity, [Fig. 10; step 1040; upon receiving the notification, the transmitting RIC entity discards the identified packet/RLUC SDD], 

Basu Mallick et al. teaches the main functions performed by a PDCP entity of the PDCP layer are: [0027] header compression and decompression (e.g., using Robust Header Compression (ROHC) for user plane data (DRB) [0028] Security functions: [0029] Ciphering and deciphering for user plane and control plane data (for SRB and DRB) [0030] Integrity protection and verification for control plane data (for SRB) [0031] Maintenance of PDCP sequence numbers for SRB and DRB, (Basu Mallick et al., Paragraph 26), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by reassigning a sequence number for subsequent RLC PDUs pending in the RIC entity for initial transmission after the first RLC SDU at the RLC entity, (Basu Mallick et al., Paragraph 26), in order to for a UE to communicate with at least two cells while avoiding at least some of the drawbacks, (Basu Mallick et al., Paragraph 143).

Regarding claims 2, 8 and 14, the method further comprising submitting the first RLC SDU to the MAC entity in response to receiving no notification from the PDCP entity to discard the first RLC SDU, [The transmitting PDCP entity may provide along with the submitted PDCP PDU, (i.e., the RLC SDU), an indication of the remaining overall timer value, (Sammour et al., Paragraph 84)].

Regarding claims 3, 9 and 15, the method further comprising determining to discard a first PDCP PDU that is assigned an RLC header, [The transmitting PDCP entity initiates the PDCP SDU discard operation based on one or more of the following events or triggers: (1) the expiration of a SDU/PDU discard timer (or the passage or elapse of certain time interval); (2) the reception of a notification from the underlying RLC sublayer, (Sammour et al., Paragraph 46)].

Regarding claims 4, 10 and 16, the method further comprising transmitting the first PDU as an empty RLC PDU, [Buffering PDCP SDUs at the transmitting PDCP entity introduces new challenges such as determining the triggers/events that will lead to discarding a PDCP SDU from the transmitting PDCP buffer, (i.e., emptying the SDU from the PDCP buffer), (Sammour et al., Paragraph 44)].

Regarding claims 5, 11 and 17, the method wherein the PDU are pre-routed to at least two cell groups in response to detecting a split bearer configuration and determining that the data exceeds a data split threshold, [the split-buffer ratio is determined by the mobile node, preferably based on at least one of: radio thresholds of the radio links between the mobile node and respectively the master and secondary base station, past resource grants received by the mobile node, (Basu Mallick et al., Paragraph 170)].

Regarding claims 6, 12 and 18, the method wherein the PDU are pre-routed to a single cell group in response to detecting a split bearer configuration and determining that the data does not exceed a data split threshold, [the split-buffer ratio is determined by the mobile node, preferably based on at least one of: radio thresholds of the radio links between the mobile node and respectively the master and secondary base station, past resource grants received by the mobile node, (Basu Mallick et al., Paragraph 170)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478